Citation Nr: 0738406	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  04-19 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had honorable, active service from May 1971 to 
May 1975, and from November 1976 to November 1978.  

The veteran also had subsequent service in the Arizona Air 
National Guard from September 1989 to July 2000, but was 
discharged under other than honorable conditions due to drug 
abuse, thus barring him from receiving VA benefits based on 
such period of service.  See October 2002 Administrative 
Decision.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which denied service connection for Hepatitis C.  

A hearing at the RO was held in September 2007 before 
Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.  At the hearing, the veteran 
submitted additional evidence, along with a waiver of initial 
RO review.  See 38 C.F.R. § 20.1304 (2007).

As set forth in more detail below, a remand of this matter is 
required.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

The veteran seeks service connection for hepatitis C.  He 
claims that the virus was transmitted to him during his first 
period of active service, when he was immunized with an 
airgun injector.  The veteran's service medical records show 
that he received routine vaccinations, although they contain 
no notation as to the type of device used to administer the 
vaccines.  

At his September 2007 Board hearing, the veteran indicated 
that he could think of no other way he could have contracted 
Hepatitis C.  He specifically denied a history of other known 
risk factors, including the use of IV drugs, blood 
transfusions, surgeries, or tattoos.  

A review of the record in this case shows that the veteran 
was first noted to have Hepatitis C in January 1998, after he 
donated blood in connection with his service in the Arizona 
Air National Guard.  Testing at that time also revealed a 
recent infection of Hepatitis B.  As set forth above, the 
veteran was dishonorably discharged from the Air National 
Guard due to his use of cocaine and marijuana and he is 
barred from receiving VA benefits based on such period of 
service.  See October 2002 Administrative Decision.  

The medical evidence currently associated with the record on 
appeal indicates that the etiology of the veteran's Hepatitis 
C is uncertain.  For example, in a November 2001 clinical 
record, the veteran's private physician diagnosed Hepatitis 
C, "Source uncertain.  No history of IV drug abuse, perhaps 
resulted from sexual contact overseas, when in the 
military."

Given the evidence of record, the Board finds that a VA 
medical examination and opinion is necessary.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006) (holding that VA must 
provide a VA medical examination when there is competent 
evidence of a current disability and an indication that the 
disability may be associated with service).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
medical examination for the purpose of 
clarifying the etiology of his current 
Hepatitis C.  The claims file must be 
made available to the examiner for review 
in connection with the examination.  The 
examiner should be asked to provide an 
opinion as to whether it is as least as 
likely as not that the veteran's current 
Hepatitis C is causally related to his 
active service from May 1971 to May 1975 
and November 1976 to November 1978, or 
any incident therein, including receiving 
an immunization with an airgun.  

The examiner should be advised that 
because he was discharged under 
conditions other than honorable, the 
veteran is barred from receiving VA 
benefits based on his period of service 
in the Arizona Air Force National Guard 
from September 1989 to July 2000.  

The examiner should also be advised that 
the term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.

2.  After the above development has been 
completed, the RO should review all the 
evidence of record in readjudicating the 
veteran's claim of service connection for 
Hepatitis C.  If the veteran's claim 
remains denied, he and his representative 
should be provided with a supplemental 
statement of the case and an opportunity 
to respond.  

The case should then be returned to the Board for appropriate 
appellate consideration, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



